Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding Claim 1, Kotz (WO2013/096954) discloses a method for calculating the activity of a user, said method being implemented by a portable electronic first device consisting of a personal activity monitor intended to be securely associated with the body (Figs. 1 and 2, para [0030], where Amulet 100 (FIG. 1) is a wearable device) of the user and capable of detecting the accelerations experienced (Fig. 1, # 126 accelerometer, para [0023]), and by a portable electronic second device consisting of a smartphone equipped with a geolocation function (Fig. 2, # 202, Cell Phone, para [0054]), wherein the first device comprises an acceleration sensor (Fig. 1, # 126), a first computation unit and a memory (Fig.3, processor 306 and Firmware& RAM Memory, para [0045]), the first and second devices being physically independent and configured to exchange data over a wireless connection (Fig. 2, amulet 100 and cell phone 202);
 device consisting of a smartphone (Fig. 2, # 202, Cell Phone). 

 Shiga (U.S. Pub.2013/0138394) discloses the memory storing (Fig. 4, #29, para [0066], where the storage unit 20 stores information that is assumed to be presented to 
 -device measures via an acceleration sensor signals of accelerations experienced (Abstract, para [0005], [0010] and [0011]), 
   -b- the second device determines at the second computation unit, the current geolocation of the user at a first time, which constitutes the first geolocation (Fig. 8, GPS acquisition tl, t2, para [0124]) the current geolocation of the user at a second time, which constitutes the second geolocation (para [0125]),
     -d- one of the two devices calculates, respectively at a first a or second computation unit (para [0120] and [0121]); 
     -e1 - deducing, based on the levels of acceleration experienced between the first and second times and on the first distance traveled, the current type of activity among a plurality of types of activity including walking, running, bicycling, horseback riding, racket sports, and golf (Fig. 2, para [0053], [0054] and [0087]), 

  -e3- if the current type of activity is walking, running, or bicycling, one of the two devices calculates, by means of said first distance traveled and the number of steps (para [006]) taken between the first and second geolocations (para [0121]), a relevant updated length values of average stride and/or average step and/or average gear ratio of the user between the first and second geolocations (para [0159]), also Shiga discloses determines the current geolocation of the user at a second time, which constitutes the second geolocation (para [0125]), wherein, in steps -b- and -c-, the 

 Ohlenbush (Pat.6882955) discloses e2- deducing a calculation of the calorie expenditure between the first and second times (Fig. 37, Col.26, lines 52-60). 

 Hrybyk (U.S.Pub.2013/0231889) disclose the first device updates in the memory the relevant step length value (para [0029]) for a corresponding relevant type of activity concerning that particular user (para [0028] and [0029]), thereby personalizing the different step length values for respective different types of activity concerning that particular user (para [0028]);
     wherein the first device comprises an acceleration sensor (para [0028]), a first computation unit and a memory, the memory storing different step length values for respective different types of activity including at least walking and running (para [0028]).
     
The prior art of record does not teach or fairly suggest a step of:
“the first device sends geolocation queries to the second device and is configured to minimize power consumption by adapting the frequency of geolocation queries according to one or more of the following predetermined criteria: at the beginning or end of an activity, and in case of a change in activity level, and after N1 steps since the last query, and/or after X1 minutes since the last query.”

 The claim 15 comprise a similar limitations.
The prior art of record does not teach or fairly suggest a step of:
“the first device is configured to send geolocation queries to the second device and is configured to minimize power consumption by adapting the frequency of geolocation queries according to one or more of the following predetermined criteria: at the beginning or end of an activity, and in case of a change in activity level, and after N1 steps since the last query or after XI minutes since the last query.”

Claims 4-14 and 16 are allowed due to their dependency on claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857